 In the Matter of METROPOLITAN WIRE GOODS CORPORATIONandLOCAL1225 OF THE UNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA, CIOCase No. C-1736.-Decided December 5,1940Jurisdiction:wire products manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:-entered on stipulation.Mr. Richard J. Hickey,for the Board.Mr. Maurice R.' Whitebook,of New York City, for-the Company.Mr. Frank Scheirer,of New York City, for the Union.Mr. Raymond J. Compton,of counsel'to the Board.DECISIONANDORDERSTATEMENT OF TIIE CASEUpon charges and amended charges duly filed by Local 1225 ofthe United Electrical, Radio & Machine Workers of America, CIO,herein called the Union, the National Labor 'Relations Board; hereincalled the Board, by the Regional Director for the seconded egion(New York City)-, issued its complaint, "dated - October^T15; 1940,against Metropolitan Wire Goods Corporation, Brooklyn; Ne`v^ York,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting-com-merce within the meaning of Section 8 (1) and (3) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing wereduly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance that the respondent (1) on or about January 4, 1940,discharged and thereafter refused to reinstate Martin Weiss for thereason that he joined and assisted the Union for the purpose of col-lective bargaining and other mutal aid and protection; and (2) bythe afore-mentioned acts, by urging, persuading, and warning itsemployees to refrain frgin either becoming or remaining members of28 N L R. B, No. 57.339413597-42-vol 2S--23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union, by threatening them with discharge or other reprisals ifthey aided the Union or members thereof, by maintaining surveil-lance over meetings of the Union, and, by other acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act: On October 28, 1940, the re-spondent filed an answer to the complaint, admitting the allegationsof the complaint as to the nature of its business, but denying that ithad committed the unfair labor practices alleged therein.On No-vember 12, 1940, before any hearing was held, the respondent, theUnion, and counsel for the Board entered into a settlement stipu-lation providingas follows :STIPULATIONIt is hereby stipulated and agreed by and between Metropoli-tan Wire Goods Corporation, Local 1225 of the United Electrical,'Radio' & Machine Workers of America, CIO, and Richard J.Hickey, attorney, National Labor Relations Board, as follows :1.Respondent Metropolitan Wire Goods Corporation is andhas been since 1929 a corporation duly organized under andexisting by virtue of the laws of the State of New York, havingitsprincipal office and place of business at 70 WashingtonStreet,Brooklyn, in the County of Kings, City and State ofNew York.2.Respondent is engaged in the manufacture, sale and distri-bution of wire baskets, general wire and steel ware and, relatedproducts.3.Respondent consents to the jurisdiction of the NationalLabor Relations Board and concedes that it is engaged in inter-state commerce within the meaning of the National Labor Rela-tions Act, and for that purpose it supplies to the Board the fol-lowing information upon which the Board can make findingsof fact :-(a)The principal raw materials purchased by the respond-ent are wire, steel, wood and rubber.During the six monthsperiod prior to February 15, 1940, the respondent purchasedapproximately 200 tons of such raw materials, 75 percent ofwhich was shipped from places outside the State of New Yorkto its plant located in New York, N. Y.During the same pe-riod, the respondent shipped approximately 195 tons of fin-ished products, 60 percent of which was shipped to places out-side the State of New York. The respondent has registeredin the United States Patent Office the trademarks "Metro" and"sari-Stack." -METROPOLITAN WIRE GOODS CORPORATION3414.Local 1225 of the United Electrical,Radio & MachineWorkers of America, affiliated with the Congress of IndustrialOrganizations,is a labor organization within the meaning ofthe National Labor Relations Act.The respondent waives itsright to hearingand makingof findings of fact and conclusionsof the Board.5.Uponthe basis of the facts stipulated in paragraphs num-bered 1 to 4 above, the pleadings heretofore filed, this stipula-tion, and by agreement of the parties hereto, the National LaborRelations Board may enter its Order in the following form inthe above entitled case:ORDEROn the basis of this stipulation and pursuant to Section 10(c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that respondent, its officers,agents, successors and assigns, shall:1.Cease and desist from :(a) In any manner discouraging membership in Local 1225of the United Electrical, Radio & Machine Workers of Amer-ica, CIO, or any other labor organization of its employees, ordiscriminating in regard to hire and tenure of employment,or any term or condition of employment;(b) In any other manner interfering with, restraining orcoercing its employees in the exercise of the right to self--organization, to form, join or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, asguaranteed in Section 7 (b) of the Act..2.Take the following affirmative action in order to effec-tuate the policies of the Act:(a)Pay to Martin Weiss the sum of one hundred andseventy-five ($175) Dollars for any loss of pay which he mayhave suffered by reason of his discharge;(b) Immediately post notices in conspicuous places through-out its plant and maintain such notices for a period of sixty(60) consecutive days, stating that the respondent will notengage in the practices ordered to cease and desist;(c)Notify the Regional Director for the Second Region inwriting within twenty (20) days, what steps respondent hastaken to comply with the terms of this Order.6.The respondent hereby consents to the entry by the UnitedStates Circuit Court of Appeals, for the appropriate Circuit, 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon application by the Board, of a consent Decree enforcingthe Order of the Board in substantially the same form as here-inabove set forth, and hereby waives further notice of theapplication for such Decree.7.It is understood and agreed that the entire agreement iscontained within the terms of this stipulation and said consentOrder and that there is no verbal agreement of any kind whichvaries, alters or adds to this stipulation.8.It is further understood and agreed that this stipulationis subject to the approval of the National Labor Relations Boardand shall become effective immediately upon the granting ofsuch approval.On November 26, 1940, the Board issued its Order approving theabove stipulation, making it part of the record, and transferring theproceeding to the Board- for the purpose of entry of a decision andorder by the Board, pursuant to the provisions of the stipulation.Upon the basis of the- above stipulation and the entire record inthe case, the Board makes the following : 'FINDINGS OF FACTrI.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation engaged in the manu-facture, sale, and distribution of wire baskets, general wire and steelware, and related products. It maintains its principal office andplace of business in Brooklyn, New York. The principal rawmaterials used by the respondent are wire, steel, wood, and rubber.During the 6-month period prior to February 15, 1940, the respondentpurchased approximately 200 tons of such raw materials, 75 per centof which were shipped from points outside the State of New York.During the same period, the respondent shipped approximately 195tons of finished products, 60 per cent of which were shipped topoints outside the,State of New York.The respondent stipulated, and we find, that the above describedoperations constitute a continuous flow of trade, traffic, and commerceamong the several States, within the meaning of the Act.ORDERUpon the basis of the above findings.of fact, the above stipulation,and the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor RelationsBoard hereby orders that .the respondent, Metropolitan Wire GoodsCorporation, Brooklyn, New York, its officers, agents, successors andassigns, shall: METROPOLITAN WIRE GOODS CORPORATION343i1.Cease and desist from :-I(a) In any manner discouraging membership in Local 1225 of theUnited Electrical, Radio & Machine Workers of America, CIO, orany other labor organization of its employees, or discriminating inregard to hire and tenure of employment, or any term or conditionof employment;(b) In any other manner interfering with, restraining or coercingits employees in the exercise of the right to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose_ of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action in order to effectuate thepolicies of the Act :(a)Pay to Martin Weiss the sum of one hundred and seventy-five($175) Dollars for any loss of pay which he may have suffered byreason of his discharge;(b) Immediately post notices in conspicuous places throughout_its plant and maintain such notices for a period of sixty (60) con-secutive days, stating that the respondent will not engage in thepractices ordered to cease and desist;(c)Notify the Regional Director for the Second Region in writingwithin twenty (20) days, what steps respondent has taken to complywith the terms of this Order.